Name: Commission Regulation (EC) No 2469/97 of 11 December 1997 amending Regulations (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals, (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds and (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31997R2469Commission Regulation (EC) No 2469/97 of 11 December 1997 amending Regulations (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals, (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds and (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 341 , 12/12/1997 P. 0008 - 0020COMMISSION REGULATION (EC) No 2469/97 of 11 December 1997 amending Regulations (EEC) No 1964/82 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals, (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds and (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 2321/97 (2), and in particular Article 13 (12) thereof,Whereas Commission Regulation (EEC) No 1964/82 (3), as amended by Regulation (EEC) No 3169/87 (4), lays down the conditions for granting special export refunds on certain cuts of boned meat from hindquarters of adult male cattle;Whereas, following implementation of the Agreement on Agriculture concluded during the Uruguay Round of Multilateral Trade Negotiations, arrangements should be introduced to permit better targeting of beef and veal products to which preference is to be given for export to third countries; whereas the introduction of a special refund for boned cuts from forequarters of adult male cattle would meet that objective; whereas the arrangements provided for by Regulation (EEC) No 1964/82 should therefore be extended to those products;Whereas the minimum lean meat content applies to the average of all the boned cuts; whereas that minimum content should therefore be set at 55 %;Whereas experience has shown that certain technical amendments are required, inter alia the maximum number of ribs in the hindquarter should be reduced from nine to eight and operators should be allowed to market the fillet from those hindquarters in the Community;Whereas the derogations provided for in Article 7 (1) are no longer granted by the Member States; whereas they should therefore be deleted;Whereas, since the implementation of the Agreement on Agriculture concluded during the Uruguay Round of Multilateral Trade Negotiations, the Commission may monitor, by means of export licences, the quantities for which a special refund is granted; whereas the communications by the Member States referred to in Article 9 may therefore be abolished;Whereas Commission Regulations (EEC) No 798/80 (5), as last amended by Regulation (EEC) No 471/87 (6), and (EEC) No 2730/79 (7), as last amended by Regulation (EEC) No 1180/97 (8), were repealed by Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (9), as last amended by Regulation (EC) No 815/97 (10); whereas the references should be updated by this Regulation;Whereas the introduction of a special refund for boned cuts from forequarters of adult male cattle involves an amendment of the refund nomenclature and the categories of beef and veal eligible for a refund; whereas Sector 5 of the Annex to Commission Regulation (EEC) No 3846/87 (11), as last amended by Regulation (EC) No 2333/97 (12), and Annex III to Commission Regulation (EC) No 1445/95 (13), as last amended by Regulation (EC) No 2284/97 (14), should therefore be replaced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1964/82 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1Individually packaged boneless cuts from fresh or chilled forequarters and hindquarters of adult male cattle with an average lean meat content of 55 % of more shall, under the conditions laid down in this Regulation, qualify for special export refunds.For the purposes of this Regulation:- "forequarters" shall mean unseparated forequarters, as defined in Additional Notes 1.A (d) and (e) to Chapter 2 of the combined nomenclature, straight or "Pistola" cut,- "hindquarters" shall mean unseparated or separated hindquarters, as defined in Additional Notes 1.A (f) and (g) to Chapter 2 of the combined nomenclature, with a maximum of eight ribs or eight pairs of ribs, straight cut or "Pistola" cut.`2. Article 2 (1) is replaced by the following:'1. The operator shall submit to the competent authorities indicated by the Member States a declaration stating his intention to bone either forequarters or hindquarters as defined in Article 1 under the terms of this Regulation and to export, subject to Article 6, the entire quantity of boned cuts obtained, each cut being individually packaged. The average lean meat content of the total quantity of boned cuts must be 55 % or above.`3. In Articles 2 (3), 3 and 4 (2), the word 'hindquarters` is replaced by 'quarters`.4. Article 4 (1) is replaced by the following:'1. After boning, the operator shall submit for endorsement to the competent authority one or more "boned meat certificates", specimens of which are given in Annexes I and II and on which the number of the certificate referred to in Article 2 (2) shall be entered in box 7.`5. Article 5 is replaced by the following:'Article 51. The customs formalities for export from the Community, for supplies covered by the terms of Article 34 of Commission Regulation (EEC) No 3665/87 (*) or for products brought under the procedure provided for in Article 5 of Regulation (EEC) No 565/80 shall be completed in the Member State in which the declaration referred to in Article 2 was accepted.2. The customs authorities shall enter in box 11 of the "boned meat certificate" the reference numbers and dates of the declarations referred to in Article 3 (5) of Regulation (EEC) No 3665/87.Should recourse be had to the provisions of Article 5 of Regulation (EEC) No 565/80, the customs authorities shall enter the reference numbers and dates of the payment declarations referred to in Article 25 (1) of Regulation (EEC) No 3665/87.Where necessary, this information may be entered on the reverse side of the certificate and certified by the customs authorities.3. After completion of the customs formalities for the total quantity of cuts produced by boning referred to on the "boned meat certificate", the latter shall be sent by administrative channels to the agency responsible for payment of export refunds.(*) OJ L 351, 14. 12. 1987, p. 1.`6. Footnote 1 is deleted.7. Article 6 is replaced by the following:'Article 61. Without prejudice to the application of Regulation (EEC) No 3665/87 and subject to paragraph 2, the grant of the special refund shall be conditional, except in circumstances of force majeure, on exportation of the total quantity of cuts produced by boning covered by the abovementioned supervision.2. The operator may, however, sell within the Community fillet, with or without chain muscle, bones, large tendons, cartilages, pieces of fat and other scraps left over from boning. Should the operator wish to market the fillet within the Community, he shall indicate this in the declaration referred to in Article 2 (1). In addition, the words "WITHOUT FILLET" shall be entered in box 4 of the "boned meat certificate (hindquarters)".`8. Article 7 (1) and the first indent of Article 7 (2) are deleted. Article 7 (2) becomes Article 7 (1).9. The following third subparagraph is added to Article 8:'The boning of forequarters and hindquarters at the same time in the same boning room shall be prohibited.`10. Article 9 is deleted.11. The Annex is replaced by Annexes I and II hereto.Article 2 Sector 5 of the Annex to Regulation (EEC) No 3846/87 is hereby replaced by Annex III hereto.Article 3 Annex III to Regulation (EEC) No 1445/95 is hereby replaced by Annex IV hereto.Article 4 This Regulation shall enter into force on 19 January 1998.It shall apply to operations for which the declaration referred to in Article 3 (1) or that referred to in Article 25 (1) of Regulation (EEC) No 3665/87, accompanied by an export licence issued from the date of entry into force of this Regulation, is accepted.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 322, 25. 11. 1997, p. 25.(3) OJ L 212, 21. 7. 1982, p. 48.(4) OJ L 301, 24. 10. 1987, p. 21.(5) OJ L 87, 1. 4. 1980, p. 42.(6) OJ L 48, 17. 2. 1987, p. 10.(7) OJ L 317, 12. 12. 1979, p. 1.(8) OJ L 193, 30. 4. 1987, p. 27.(9) OJ L 351, 14. 12. 1987, p. 1.(10) OJ L 116, 6. 5. 1997, p. 22.(11) OJ L 366, 24. 12. 1987, p. 1.(12) OJ L 323, 26. 11. 1997, p. 25.(13) OJ L 143, 27. 6. 1995, p. 35.(14) OJ L 314, 18. 11. 1997, p. 17.ANNEX I >START OF GRAPHIC>>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>>END OF GRAPHIC>ANNEX III >TABLE>ANNEX IV 'ANNEX III>TABLE>